Citation Nr: 0028930	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement for 
service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from June 1973 until June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the Houston, Texas, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the zero percent evaluation for bilateral hearing 
loss.  This matter also arises from a February 1998 rating 
decision in which the RO determined that new and material 
evidence adequate to reopen the claim for hepatitis had not 
been submitted.

In July 2000, the veteran withdrew in writing his request for 
a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran's hearing acuity is at level I bilaterally.

2.  The RO denied entitlement to service connection for 
hepatitis in June 1994, and that decision became final after 
the veteran withdrew in writing his appeal.

3.  Evidence added to the record since the June 1994 rating 
decision does not tend to show that the veteran currently has 
acute or chronic hepatitis or any current residuals related 
to the in-service episode of hepatitis. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective June 10, 1999).

2. The RO's decision in June 1994 denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 1991).

3.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for hepatitis.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Background

A claim was received from the veteran in September 1993 
seeking service connection for multiple disorders including 
hearing loss.  After receipt of his claim, the veteran was 
afforded a VA hearing examination in January 1994.  At the 
examination, the veteran reported having difficulty with 
understanding and some high frequency tinnitus.  The 
impression was high frequency sensorineural hearing loss 
consistent with noise exposure.

On the authorized audiological evaluation in January 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
15
25
60
LEFT
NA
10
10
30
55

The average pure tone threshold was 26 decibels in the right 
ear, and 26 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 98 percent in the left ear.  The report of 
the audiological examination notes that the veteran did not 
complain of tinnitus.  

Service connection for bilateral hearing was granted by the 
RO in a rating decision in June 1994 and assigned a zero 
percent evaluation effective from July 1993.  The RO assigned 
this rating under the provisions of Diagnostic Code 6100 of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.87.  The 
veteran disagreed with the evaluation and claimed that he has 
difficulty hearing and understanding female lecturers at 
school.  Although the veteran perfected an appeal on the 
disability evaluation assigned, he later withdrew the appeal 
in writing and the decision became final.  (See VA Form 119 
received April 10, 1995.)

After notice of a May 1996 rating decision that granted 
service connection for a bilateral knee disorder, the veteran 
wrote that he wanted to appeal that determination of his 
service-connected disabilities.  He submitted a copy of the 
page of the rating decision which showed the previous 
decisions in addition to the decision granting service 
connection for the bilateral knee disorder.  In July 1996, 
the veteran claimed that his military medical records and 
employment medical examination had repeatedly noted hearing 
loss.  He wanted to appeal the zero percent evaluation. 

The veteran had a VA audiological evaluation in October 1996 
for complaints of bilateral hearing loss with the onset 
approximately in 1983.  The assessment noted that in each ear 
the veteran had normal hearing through 3000 with a moderate 
sensorineural hearing loss from 4000 to 8000 Hz and there was 
normal middle ear function.  The audiologist wrote that the 
hearing had not changed since the last evaluation in January 
1994.  Amplification was not recommended.  There was a 
discussion regarding listening strategies and the need for 
hearing protection.  


On the VA authorized audiological evaluation in November 
1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
15
25
55
LEFT
NA
5
15
25
50

The average pure tone threshold was 26 decibels in the right 
ear, and 23 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 100 percent in the left ear.  The veteran 
denied tinnitus.  The audiologist summarized the test results 
as normal hearing bilaterally from 500 to 3000 Hz with a 
moderate, sensorineural hearing loss at 4000 Hz and there was 
normal middle ear function.  

At the VA ear examination in November 1996, the veteran 
reported having decreased hearing especially of high voices 
or in loud noise settings.  He had no complaints of dizziness 
or tinnitus.  There was no evidence of active ear disease, 
middle ear or inner ear infection at the time of the 
examination.  The examiner noted that the audiogram revealed 
bilateral mild to moderate high frequency sensorineural 
hearing loss above 3000 kHz.  Clinical findings were of 
normal acoustic reflexes, normal speech understanding and the 
tympanograms were within normal limits.  The examiner noted 
that the degree of hearing did not require aiding at that 
time.  It was suggested that the veteran be seated 
preferentially in difficult listening situations.  

A rating decision in January 1997 confirmed and continued the 
zero percent evaluation for bilateral hearing loss.  The 
veteran disagreed and initiated an appeal.  In a February 
1998 rating decision, this issue was deferred for VA 
examination.  

On the VA authorized audiological evaluation in June 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
20
25
55
LEFT
NA
15
15
35
55

The average pure tone threshold was 28 decibels in the right 
ear, and 30 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 98 percent in the left ear.

At the audiological examination in June 1998 the veteran 
described having bilateral hearing difficulty with the 
greatest difficulty being hearing soft, high-pitched 
(women's) voices.  The diagnosis for the right ear was normal 
hearing through 3000 Hz with moderately-severe sensorineural 
hearing loss above 3000 Hz with normal middle ear function.  
The diagnosis for the left ear was normal hearing through 
2000 Hz with very mild to moderately-severe sensorineural 
hearing loss above 2000 Hz.  Acoustic immittance for the left 
ear was not tested as the veteran could not stand the 
pressure during tympanometry.

A VA ear examination was performed in June 1998.  The 
clinical findings were essentially normal.  The examiner 
reviewed the audiogram and noted basically normal hearing 
through 3 kilohertz with a mild down sloping sensorineural 
loss which was moderately severe above 3000.  The speech 
reception thresholds were appropriate for the pure tone 
averages.  The impression was:

[M]ild to moderately severe sensorineural loss 
in the higher frequencies of 4,000 and 8,000.  
The loss can certainly be attributable to 
hearing loss exposure in the military.  
Currently this level of loss does not warrant 
amplification or further intervention.  The 
functional speech hearing loss is minimal with 
basically normal hearing in the 500, 1000, 
2000, and 3000 kilohertz range.

The RO confirmed and continued the zero percent evaluation in 
a rating decision in September 1998.

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities. In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history. 38 C.F.R. § 4.2, 4.41 (1999).

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100. See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999).

As described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A compensable evaluation for bilateral defective hearing is 
assigned when the combination of hearing acuity levels in 
both ears is at least I and X, II and V, or III and IV. 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110, Tables 
VI and VII (1999).

Analysis

The veteran claims that his service-connected bilateral 
hearing loss has worsened and that a compensable evaluation 
is warranted, emphasizing his difficulty hearing.  A claim 
for an increased rating for a disability is well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, we find the claim for 
an increased rating of bilateral hearing loss to be well 
grounded.  The appellant has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Although the veteran asserts that he has submitted new and 
material evidence sufficient for granting service connection 
for a hearing loss, service connection was granted in June 
1994.  The veteran also questioned in his substantive appeal 
why a noncompensable evaluation was assigned in June 1994 and 
then in August 1994 denied.  Our review shows that a zero 
percent evaluation was assigned in June 1994 with which the 
veteran disagreed.  The denial in August 1994 was of a 
compensable evaluation.

An increase in the disability rating is at issue, and the 
present level of disability is of primary concern.  The 
veteran, through his representative, cannot accept that a 
hearing loss as profound as his does not warrant a higher 
evaluation.  He takes exception to the denial of his claim 
for a compensable evaluation and the laws in effect that 
govern hearing disabilities.  He contends that since 
discharge from service his severe hearing loss had adversely 
impacted on his life in every aspect.   He maintains the 
evaluations in effect do not accurately reflect the current 
severity of his hearing conditions.  

The veteran's statements are observations of symptomatology 
of hearing loss and are corroborated by the medical evidence 
that the veteran has a bilateral hearing loss.  However, the 
severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of the VA's Schedule for Rating 
Disabilities.  The veteran further contends that in his case, 
the schedular evaluation is inadequate and requests extra 
schedular consideration under 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.321(b)(1).

Inasmuch as the veteran has not submitted any clinical 
evidence other than that which has already been discussed 
above regarding his bilateral hearing loss, the Board is 
constrained by the evidence of record.  While we note the 
veteran's disagreement with the regulations used for 
evaluation, the Board is bound by the rules and regulations 
governing the evaluation of service-connected disabilities.

The results of the November 1996 audiological evaluation 
reveal puretone threshold averages for the right and left 
ears of 26 and 23 decibels, respectively.  The speech 
recognition ability for the right and left ears was 98 and 
100 percent respectively.  The findings on that examination 
reflect Level I hearing for the right ear and Level I hearing 
for the left ear.  Mechanical application of the rating 
schedule to those findings on audiometric testing results in 
a zero percent rating.

The results of the June 1998 audiological evaluation reveal 
puretone threshold averages for the right and left ears of 28 
and 30 decibels, respectively.  The speech recognition 
ability for the right and left ears was 100 and 98 percent 
respectively.  The findings on that examination reflect Level 
I hearing for the right ear and Level I hearing for the left 
ear.  Mechanical application of the rating schedule to those 
findings on audiometric testing results in a zero percent 
rating.

Therefore, the results of the audio evaluations during the 
pending claim, including the recent June 1998 audio 
evaluation, do not support a compensable evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (Effective June 10, 1999).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  There were no substantive changes in the 
language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" under 
the amended 38 C.F.R. § 4.86.  The numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used. 

There are several special provisions in the new criteria 
which may provide higher evaluations in some cases but the 
audiology results do not show that the veteran's scores 
qualify for consideration in either case since there is not a 
55 decibel loss at each of the four specified frequencies nor 
is there a 30 decibel loss or less at 1000 Hertz with a 70 
decibel loss at 2000 Hertz.  Thus, the Board finds that there 
is no prejudice to the veteran with regard to the above 
determination.  See Bernard v Brown, 4 Vet. App. 384 (1993).

A compensable rating, therefore, is not warranted at this 
time.  As the preponderance of the competent evidence in this 
case clearly is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are not for application.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
is in order.  The evidence in this case fails to show that 
the veteran's hearing loss now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected bilateral hearing loss disability 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability.  The 
veteran's VA Form 21-526 (Application for Compensation or 
Pension) reflects that he had retired from the Army after 20 
years of service.  In June 1998, at the VA ear examination, 
the veteran reported that he was working as a claims 
adjudicator for Prudential.  He has not reported that he has 
required any hospitalization for this disability. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
Accordingly, the Board determines that referral to the RO for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.

II.  Hepatitis

Background

Service medical records show that the veteran was diagnosed 
with hepatitis in December 1974.  He was confined to quarters 
for two days and was placed on profile not to have PT for 
three weeks, no marching over 20 minutes for 2 weeks, and 
"C, D and G for 3 weeks."  The limitations were for a 
period of 21 days and to be automatically canceled in January 
1975.  When the veteran was examined for Airborne in May 
1976, it was noted that he had "[n]o recurrence of hepatitis 
(HAA+)".  The results of blood chemistry studies in February 
1990 were normal, including total bilirubin, alkaline 
phosphatase, SGOT, and LDH.  At the retirement examination in 
March 1993, it was noted that the veteran had a history of 
hepatitis, which the examiner thought likely was hepatitis A 
by history.  Laboratory studies showed elevated total 
bilirubin, SGOT and triglycerides. 

At the VA Compensation and Pension examination in January 
1994, the veteran reported that he was noted to be jaundiced 
in 1974, was hospitalized for approximately 6 weeks, and 
treated for hepatitis with gradual resolution and no 
recurrence or sequelae.  Examination revealed that the 
abdomen was without masses, organomegaly or areas of 
tenderness.  The laboratory finding was that the antibody to 
HCV was negative.   The diagnosis was status post hepatitis 
without sequelae.

Service connection for hepatitis was denied in a June 1994 
rating decision.  The RO noted that although service medical 
records showed treatment for hepatitis, it was shown to have 
been a temporary condition which resolved with treatment, and 
no permanent residual disability was shown at the time of 
separation from service or at the VA examination in January 
1994.  The veteran perfected an appeal on the denial of 
service connection for hepatitis; however, in April 1995, he 
withdrew in writing the appeal on this issue.  38 C.F.R. § 
20.204 (1999) (a claimant can withdraw a substantive appeal 
in writing at anytime prior to a Board decision on the 
claim).
Therefore, the June 1994 decision became final.  

In July 1995, the veteran asked that he be examined for 
several disabilities, to include hepatitis, noting that he 
sought service connection for this condition.  The veteran 
submitted records from Vaughn's Family Clinic for October 
1994 when he was seen for lab review.  A liver profile had 
high readings; however, a hepatitis diagnostic profile shows 
a negative finding for hepatitis B surface antigen, a 
positive finding for anti hepatitis B core AB and a negative 
finding for anti-HAV-IGM.  It was noted that the veteran had 
"Prior exposure Hep B (Vaccination)," and "Hepatitis-Hep 
B & likely aggravated by ETOH."  The veteran was seen in 
April 1995 and reported that he had stopped drinking in 
October 1994.  There was a discussion of the effect of 
alcohol (ETOH) on liver chemistry in addition to the effect 
via vaccine for Hepatitis B.  The liver profile was repeated 
and it was noted that the results were still high but down 
from the last study.  

In September 1996, after receiving a rating decision, in 
which service connection was granted for a bilateral knee 
disability, the veteran stated that he wanted to appeal the 
determination of his service-connected disabilities and 
mentioned seeking compensation for hepatitis.  He attached a 
statement from G. Blakley, M.D., of the Milby Clinic in 
Houston, Texas, noting that the veteran had been found to 
have some conditions which required further examination or 
treatment by his personal physician.  The conditions were 
"history of hepatitis (may be curable)" and "Hearing 
loss."

The veteran was notified by letter dated in October 1996 that 
service connection for hepatitis had been previously 
disallowed and the claim could not be reopened unless there 
was new and material evidence.  In November 1996 the veteran 
asked for relief for hepatitis noting that his medical 
records and a VA medical examination had noted each of the 
above disabilities.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1996.  The examiner did not have the 
claims file for review.  The veteran complained of residuals 
of hepatitis.  The veteran reported having hepatitis of 
unknown type in 1974 and that many servicemen had the same 
hepatitis.  The examiner assumed that it was probably 
hepatitis A.  The veteran related that after he recovered, he 
did not have any follow-up or treatment.  The examiner 
mentioned that no residuals of hepatitis were detected.  The 
examination findings noted the abdomen was soft, benign, and 
obese and the organs were not palpable.  The diagnosis was 
history of hepatitis in 1974, presumably Type A.  The 
examiner commented that there were elevated liver function 
test results, explaining to the veteran that it was difficult 
to determine if the laboratory results were related to the 
hepatitis he suffered 22 years ago and that further 
evaluation was needed.

The veteran submitted duplicate copies of service medical 
records showing that he was diagnosed with hepatitis in 
service and was assigned to quarters for two days.    

The veteran was notified by letter in September 1997 that new 
and material evidence needed to be submitted to reopen the 
claim for service connection for hepatitis.  

Records were requested from St. Joseph Hospital regarding 
treatment for hypertension, hepatitis and a knee condition.  
In response to this request, the records secured from St. 
Joseph Hospital in November 1997 were for hospitalization in 
June 1997 for treatment of hypertension.  Blood chemistry 
test results in June 1997 received from St. Joseph Hospital 
show that the results for LDH, SGOT and SGPT were within the 
normal range.

In a rating decision in February 1998, the RO determined that 
new and material evidence adequate to reopen the claim for 
hepatitis had not been submitted. 

The veteran was afforded a C&P examination in February 1999.  
The examiner noted that there was no claims file to review.  
The veteran reported that he was treated for hepatitis for 
approximately ten weeks in Korea in 1974.  He was unaware 
what type of hepatitis he had.  The examiner wrote:  "As 
near as I can understand, he does not have any symptoms or 
pathology related to the liver at the present time.  He has a 
normal SGOT, LDH and SGPT."  An ultrasound of the liver was 
pending.

A laboratory report dated in March 1999 shows the following 
results for tests performed in February 1999: Hepatitis A AB 
was negative, Hepatitis B Core AB was positive, Hepatitis B 
Surface AB was negative, BcABIGM was negative, anti-HCV was 
negative, and Hepatitis B surface AG was negative.  

An ultrasound in April 1999 of the right upper quadrant was 
interpreted as showing mild diffuse fatty infiltration of the 
liver and/or early chronic parenchymal liver disease.  
Clinical correlation was recommended.  There was no evidence 
of biliary dilatation or focal abnormality in the liver.  

In an April 1999 addendum, the February 1999 examiner noted 
that the claims file had been reviewed and that February 
laboratory studies showed that bilirubin, albumin, alkaline 
phosphatase, SGOT, LDH and SGPT were all within normal 
limits.  The examiner also noted that the ultrasound of the 
biliary tract did not show any evidence of biliary tract 
disease or hepatoma within the liver.  The examiner further 
noted that the veteran had been seen in March 1999 in the 
Alcohol Detoxification Unit and that, in the history and 
physical, it was stated that GTTP was high and was compatible 
with continuous alcohol intake.  The Profile 1-2 was noted as 
within normal limits, as were hemoglobin and hematocrit.  
Triglycerides were high which was considered most probably 
due to alcohol.  The pertinent assessments were alcohol 
dependence and hypertriglyceridemia due to alcohol.  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

Rule 204 provides that a veteran may withdraw his substantive 
appeal prior to promulgation of a decision by the Board.  38 
C.F.R. § 20.204(b) (1999).

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999). A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).

Analysis

At the outset, it must be noted that the only issue currently 
before the Board is whether there is new and material 
evidence to reopen the veteran's claim of service connection 
for hepatitis.  As the veteran withdrew his appeal to the 
June 1994 rating decision denying service connection for 
hepatitis, the decision thus became final. See 38 C.F.R. § 
20.204.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (1999).  

The record reflects that an examination in May 1976 was 
negative for recurrence of hepatitis while noting the veteran 
was positive for Hepatitis Associated Antigen (HAA+).  At the 
March 1993 retirement examination, it was only noted that the 
veteran had a history of hepatitis, with no notation or 
finding of any liver disorder or other residual disability.  

The basis for the June 1994 denial, the last final denial in 
this case, was that the evidence did not show that the 
veteran had permanent residual disability.  The evidence of 
record at the time of the June 1994 rating decision included 
the service medical records, and the report of the January 
1994 VA examination.  Since that time, additional evidence 
has been added to the record in conjunction with the 
veteran's attempt to reopen his claim.  The competent 
evidence submitted since that decision includes statements by 
the veteran, private medical records and the reports of VA 
examinations in November 1996, February 1999 and April 1999.  

The veteran's own statements are merely repetitive, 
representing cumulative argument to the effect that he had 
hepatitis in service.  A duplicate copy of the service 
medical record showing that he had hepatitis in service and 
was confined to quarters is not new evidence.  The medical 
record from Milby Clinic showing a history of hepatitis is 
not new evidence as evidence previously considered shows the 
veteran had an episode of hepatitis in service.  The medical 
records from Vaughn's Family Clinic also show that the 
veteran had hepatitis in the past and are not new evidence.  
The elevated liver chemistry was attributed mainly to the use 
of alcohol and possibly the effect of vaccination for 
hepatitis B.  This is not probative to showing that the 
veteran has current residuals from the episode of hepatitis 
in service.  

The examiner at the C&P examination in November 1996 was 
unable to determine if the elevated liver function test 
results were related to the hepatitis suffered in service.  
The diagnosis was history of hepatitis in 1974.  While this 
evidence is new, it is not material to the issue of whether 
the veteran has residual disability from the episode of 
hepatitis in service.  

The blood chemistry test results from St. Joseph Hospital in 
November 1997 were within the normal range for LDH, SGOT and 
SGPT.  While this evidence is new, it is not material to the 
issue at hand.

Following the February 1999 VA examination, the examiner 
found no symptoms or pathology related to the liver, the 
ultrasound did not show any evidence of biliary tract disease 
or hepatoma within the liver, and the clinical test results 
pertaining to liver function were all within normal limits.  
The Hepatitis Diagnostic Testing results in March 1999 show 
that the veteran had Hepatitis B in the past and that he did 
not have Hepatitis B infection at the present time.  While 
this evidence is new, it does not show a current liver 
disorder or other residuals disability from hepatitis in 
service nor does it tend to show that the veteran has chronic 
hepatitis of service origin.  Thus, this evidence does not 
serve to reopen the claim.  

A review of all the evidence received subsequent to June 1994 
does not contain competent evidence demonstrating that the 
veteran has chronic hepatitis or has current residuals from 
the episode of hepatitis in service.  The Board finds that 
there is no new evidence to be considered by itself or in 
connection with evidence previously assembled that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement for service connection for hepatitis has not 
been received.  38 C.F.R. § 3.156(a).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has no 
further duty to the veteran.


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.

New and material evidence not having been presented or 
secured, the veteran's application to reopen his claim of 
entitlement to service connection for hepatitis is denied.




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals



 

